FILED
                             NOT FOR PUBLICATION                            JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LUIS CABRERA-CAMPOS, a.k.a. Luis                 No. 12-70463
Campos-Cabrera, a.k.a. Jesus Garcia
Miranda,                                         Agency No. A099-625-275

               Petitioner,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Luis Cabrera-Campos, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s denial of cancellation of removal as a matter of discretion.

We dismiss the petition for review.

      We lack jurisdiction to review the agency’s determination that Cabrera-

Campos’s application for cancellation of removal did not warrant a favorable

exercise of discretion. See 8 U.S.C. § 1252(a)(2)(B)(i) (barring review of denials

of discretionary relief). Cabrera-Campos’s contentions that the agency applied an

incorrect standard of review, failed to consider relevant evidence, and was biased

are not supported by the record and are not colorable claims invoking our

jurisdiction. See 8 U.S.C. § 1252(a)(2)(D); Martinez-Rosas v. Gonzales, 424 F.3d

926, 930 (9th Cir. 2005) (“[T]raditional abuse of discretion challenges recast as

alleged due process violations do not constitute colorable constitutional claims that

would invoke our jurisdiction.”).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    12-70463